UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJanuary 31,2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-21084 Champion Industries, Inc. (Exact name of Registrant as specified in its charter) West Virginia 55-0717455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2450-90 1st Avenue P.O. Box 2968 Huntington, WV 25728 (Address of principal executive offices) (Zip Code) (304) 528-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesü No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesü No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, "accelerated filer"and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Noü . Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at January 31, 2012 Common stock, $1.00 par value per share 11,299,528 shares Champion Industries, Inc. INDEX Page No. Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements ofOperations (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 15 Item 3. Quantitative and Qualitative Disclosure About Market Risk 20 Item 4. Controls and Procedures 20 Part II.Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 6. Exhibits 21 Signatures 22 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets ASSETS January 31, October 31, (Unaudited) Current assets: Cash $ $ - Accounts receivable, net of allowance of $1,061,000 and $933,000 Inventories Income tax refund Other current assets Deferred income tax assets Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Furniture and fixtures Vehicles Less accumulated depreciation ) Goodwill Deferred financing costs Other intangibles, net of accumulated amortization Trademarkand masthead Deferred tax asset, net of current portion Other assets Total assets $ $ See notes to consolidated financial statements. 3 Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets (continued) LIABILITIES AND SHAREHOLDERS’ EQUITY January 31, October 31, (Unaudited) Current liabilities: Notes payable, line of credit $ $ Negative book cash balances - Accounts payable Deferred revenue Accrued payroll and commissions Taxes accrued and withheld Accrued expenses Current portion of long-term debt: Notes payable Total current liabilities Long-term debt, net of current portion: Notes payable Notes payable - related party - Other liabilities Total liabilities Shareholders’ equity: Common stock, $1 par value, 20,000,000 shares authorized; 11,299,528 shares issued and outstanding Additional paid-in capital Retained deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 4 Champion Industries, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended January 31, Revenues: Printing $ $ Office products and office furniture Newspaper Total revenues Cost of sales and newspaper operating costs: Printing Office products and office furniture Newspaper cost of sales and operating costs Total cost of sales and newspaper operating costs Gross profit Selling, general and administrative expenses Restructuring charges - 220,658 Income from operations Other (expenses) income: Interest expense - related party ) ) Interest expense ) ) Other ) ) (Loss) income before income taxes ) Income tax benefit (expense) ) Net (loss) income $ ) $ (Loss) income per share Basic and Diluted $ ) $ Weighted average shares outstanding: Basic and Diluted Dividends per share $ - $ - See notes to consolidated financial statements. 5 Champion Industries, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) ThreeMonths Ended January 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) incometo cash provided by (used in) operating activities: Depreciation and amortization (Gain) on sale of assets ) ) Deferred income taxes ) - Deferred financing costs Bad debt expense Restructuring charges - Changes in assets and liabilities: Accounts receivable Inventories ) Other current assets ) ) Accounts payable ) Accrued payroll and commission ) ) Deferred revenue Taxes accrued and withheld ) Income taxes - Accrued expenses ) Other liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sales of fixed assets Change in other assets Net cash used in investing activities ) ) Cash flows from financing activities: Borrowing on line of credit Payments on line of credit ) ) Principal payments on long-term debt ) ) Change in negative book cash balances ) Net cash (used in) provided by financing activities ) Netincrease in cash and cash equivalents - Cash and cash equivalents, beginning of period - - Cash and cash equivalents, end of period $ $ - See notes to consolidated financial statements. 6 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) January 31, 2012 1. Basis of Presentation, Business Operations and Recent Accounting Pronouncements The foregoing financial information has been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and rules and regulations of the Securities and Exchange Commission for interim financial reporting. The preparation of the financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from these estimates. In the opinion of management, the financial information reflects all adjustments (consisting of items of a normal recurring nature) necessary for a fair presentation of financial position, results of operations and cash flows in conformity with GAAP. These interim financial statements should be read in conjunction with the consolidated financial statements for the year ended October 31, 2011, and related notes thereto contained in Champion Industries, Inc.’s Form 10-Kfiled January30, 2012. The accompanying interim financial information is unaudited. The results of operations for the period are not necessarily indicative of the results to be expected for the full year. The balance sheet information as of October 31, 2011 was derived from our audited financial statements. Reclassifications and Revisions: Certain prior-year amounts have been reclassified to conform to the current year financial statement presentation. 2. Earnings per Share Basic earnings per share is computed by dividing net income by the weighted average shares of common stock outstanding for the period and excludes any dilutive effects of stock options. Diluted earnings per share is computed by dividing net income by the weighted average shares of common stock outstanding for the period plus the shares that would be outstanding assuming the exercise of dilutive stock options. There was nodilutive effect of stock options for the three months ended January 31, 2012 and2011. 3. Accounts Receivable, Allowance for Doubtful Accounts and Revenue Recognition Accounts Receivable: Accounts receivable are stated at the amount billed to customers. Accounts receivable are ordinarily due 30 days from the invoice date. The Company encounters risks associated with sales and the collection of the associated accounts receivable. As such, the Company records a monthly provision for accounts receivable that are considered to be uncollectible. In order to calculate the appropriate monthly provision, the Company primarily utilizes a historical rate of accounts receivable written off as a percentage of total revenue. This historical rate is applied to the current revenues on a monthly basis. The historical rate is updated periodically based on events that may change the rate such as a significant increase or decrease in collection performance and timing of payments as well as the calculated total exposure in relation to the allowance. Periodically, the Company compares the identified credit risks with the allowance that has been established using historical experience and adjusts the allowance accordingly. Revenue Recognition: Revenues are recognized when products are shipped or ownership is transferred and when services are rendered to customers. The Company acts as a principal party in sales transactions, assumes title to products and assumes the risks and rewards of ownership including risk of loss for collection, delivery or returns. The Company typically recognizes revenue for the majority of its products upon shipment to the customer and transfer of title. Under agreements with certain customers, custom forms may be stored by the Company for future delivery. In these situations, the Company may receive a logistics and warehouse management fee for the services provided. In these cases, delivery and bill schedules are outlined with the customer and product revenue is recognized when manufacturing is complete and the product is received into the warehouse, title transfers to the customer, the order is invoiced and there is reasonable assurance of collectability. Since the majority of products are customized, product returns are not significant. Therefore, the Company records sales on a gross basis. Advertising revenues are recognized, net of agency commissions, in the period when advertising is printed or placed on websites. Circulation revenues are recognized when purchased newspapers are distributed. Amounts received from customers in advance of revenue recognized are recorded as deferred revenue. 7 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) 4. Inventories Inventories are principally stated at the lower of first-in, first-out cost or market. Manufactured finished goods and work in process inventories include material, direct labor and overhead based on standard costs, which approximate actual costs. The Company utilizes an estimated gross profit method for determining cost of sales in interim periods. Inventories consisted of the following: January 31, October 31, Printing and newspaper: Raw materials $ $ Work in process Finished goods Office products and office furniture $ $ 5. Long-Term Debt Long-term debt consisted of the following: January 31, October 31, Installment notes payable to banks $ $ Notes payable to related party - Term loan facility with a syndicate ofbanks, collateralized by substantially all of the assets of the Company Revolving line of credit loan facility with a syndicate of banks, collateralized by substantially all of the assets of the Company Less current portion revolvingline of credit Less long-term notes payable to related party - Less current portion long-term debt Long-term debt, net of current portion and revolving line of credit $ $ 8 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) (continued) The secured and unsecured credit facilities contain restrictive financial covenants requiring the Company to maintain certain financial ratios. The Company was unable to remain in compliance with certain financial covenants arising under the Credit Agreement among the Company, Fifth Third Bank as Lender, Administrative Agent and L/C Issuer and other Lenders dated September 14, 2007, as amended (the "Credit Agreement"). The creditors have not waived the financial covenant requirements. The Company received a notice of default on December 12, 2011, which was reported pursuant to item 2.04 of Form 8-K filed December 15, 2011. This notice of default advised that the Administrative Agent had not waived the event of default and reserves all rights and remedies thereof. These remedies include, under the Credit Agreement, the right to accelerate and declare due and immediately payable the principal and accrued interest on all loans outstanding under the Credit Agreement. The notice of default further stated that any extension of additional credit under the Credit Agreement would be made by the lenders in their sole discretion without any intention to waive any event of default. On December 28, 2011, the Administrative Agent, the Lenders, the Company, all of its subsidiaries and Marshall T. Reynolds entered into a Limited Forbearance Agreement and Third Amendment to Credit Agreement (the "Limited Forbearance Agreement") which provides, among other things, that during a forbearance period commencing on December 28, 2011, and ending on April 30, 2012 (unless terminated sooner by default ofthe Companyunder the Limited Forbearance Agreement or Credit Agreement), the Lenders are willing to temporarily forbear exercising certain rights and remedies available to them, including acceleration of the obligations or enforcement of any of the liens provided for in the Credit Agreement.The Companyacknowledged in the Limited Forbearance Agreement that as a result of the existing defaults, the Lenders are entitled to decline to provide further credit to the Company, to terminate their loan commitments, to accelerate the outstanding loans, and to enforce their liens. The Limited Forbearance Agreement provides that during the forbearance period, so long asthe Companymeets the conditions of the Limited Forbearance Agreement, it may continue to request credit under the revolving credit line. The Company was in compliance with the applicable provisions of the Limited Forbearance Agreementat January 31, 2012. The Limited Forbearance Agreement requiresthe Companyto: (a) engage a chief restructuring advisor to assist in developing a written restructuring plan for the Company's business operations; (b) submit a restructuring plan to the Administrative Agent by February 15, 2012; (c) provide any consultant retained by the Administrative Agent with access to the operations, records and employees of the Company; (d) attain revised minimum EBITDA covenant targets; and (e) provide additional financial reports to the Administrative Agent. The Limited Forbearance Agreement provides that the credit commitment under the Credit Agreement is $15,000,000 and provides for a $1,450,000 reserve against the Credit Agreement borrowing base. The Company had borrowed under its $15.0 million line of credit approximately $9.7 million atJanuary 31, 2012, which encompassed working capital requirements, refinancing of existing indebtedness prior to The Herald-Dispatch acquisition and to partially fund the purchase of The Herald-Dispatch. Pursuant to the terms of the Limited Forbearance Agreement, the Company's borrowing base certificate as submitted to the Administrative Agent and adjusted in this filing for such provisions in the Limited Forbearance Agreement reflected minimum excess availability of $4.0 million as ofJanuary 31, 2012. The minimum excess availability is subject to a $1,450,000 reserve and may be adjusted by the Administrative Agent. 9 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) The Company had borrowed under its $15.0 million line of credit approximately $9.7 million at January 31, 2012, which encompassed working capital requirements,refinancing of existing indebtedness prior to The Herald-Dispatch acquisition and to partially fund the purchase of The Herald-Dispatch. The $15.0 million line of credit wasreducedfrom $17.0 million, pursuant to the terms of the Limited Forbearance Agreement. The Limited Forbearance Agreement provides that $2,000,000 of the $2,500,000 cash collateral held by the Administrative Agent pursuant to the Contribution Agreement and Cash Collateral Security Agreement dated March 31, 2010, among the Company, Marshall Reynolds and the Administrative Agent (the "Contribution Agreement") shall be applied at the execution of the Limited Forbearance Agreement to the outstanding term loans in inverse order of maturity, which shall satisfy in full (a) any fixed charge violation (as defined in the Contribution Agreement) as of October 31, 2011, and during the forbearance period and (b) any excess cash flow payment due under the Credit Agreement during the forbearance period. If the Company, the Administrative Agent and applicable lenders do not enter into a new agreement or an amendment to the Limited Forbearance Agreement by April 30, 2012, the defaults shall be deemed existing and unsecured and any remaining funds in the cash collateral account shall be immediately available to the Administrative Agent pursuant to the Contribution Agreement. The $2,000,000 in cash collateral released to pay down term debt was issued in the form of a subordinated unsecured promissory note inlike amount on December 28, 2011. Upon the expiration of the Limited Forbearance Agreement, a total of $44.4 million of long-term debt and outstanding revolving line of credit borrowings outstanding at January 31, 2012 are subject to accelerated maturity and, as such, the creditors may, at their option, give notice to the Company that amounts owed are immediately due and payable. As a result, the full amount of the related long-term debt has been classified as a current liability in the accompanying Balance Sheet atJanuary 31, 2012, representing $29.8 millionof term debt as well as approximately$9.7 million in revolving credit borrowings based on contractual maturities.Regardless of the non-compliance with financial covenants, the Company has made every scheduled payment of principal and interest, including additional payments forexcess cash flow recapture payments and extra payments provided for within the LimitedForbearance Agreement and Credit Agreement.The Company is required to maintain a minimum of $750,000 of compensating balances with the Administrative Agent under the terms of its Credit Agreement. 10 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) The Company is required to make certain mandatory payments on its credit facilities related to (1) net proceeds received from a loss subject to applicable thresholds, (2) equity proceeds and (3) effective January 31, 2009, and continuing each year thereafter under the terms of the agreement the Company is required to prepay its credit facilities by 75% of excess cash flow for its most recently completed fiscal year. The excess cash flow for purposes of this calculation is defined as the difference (if any) between (a) EBITDA for such period and (b) federal, state and local income taxes paid in cash during such period plus capital expenditures during such period not financed with indebtedness plus interest expense paid in cash during such period plus the aggregate amount of scheduled payments made by theCompany and its Subsidiaries during such period in respect of all principal on all indebtedness (whether at maturity, as a result of mandatory sinking fund redemption, or otherwise), plus restricted payments paid in cash by theCompany during such period in compliance with the Credit Agreement. Pursuant to the terms of the Limited Forbearance Agreement, there would be no excess cash flow payment due based on the contractual provisions regarding the application of cash collateral.The Company had no balance dueunderits prepayment obligation for fiscal 2010 and 2011 that would have been payable January 2011 and 2012 pursuant to the applicable calculations of theapplicable credit agreements. The Company may incur costs in 2012 related to facility consolidations, employee termination costs and other restructuring related activities. These costs may be incurred, in part, as a responseto the Company's efforts to overcome the impact of the global economic crisis and may occur pursuant to certain initiatives being reviewed in accordance with the provisions of the LimitedForbearance Agreement. The Company’s non-cash activities for the first quarter of 2012 and 2011 included equipment purchases of approximately$37,000 and $136,000, andwhich were financed by a bank. 6. Commitments and Contingencies As of January31, 2012 the Company had contractual obligations in the form of leases and debt as follows: Payments Due by Fiscal Year Contractual Obligations Residual Total Non-cancelable operating leases $ $
